DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 5/20/2021. Claims 1-19 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 11-19 are directed to software per se and transitory computer readable medium. These claims recite “a computer program product…” and “non-transient…” where non-transient is rather different than “non-transitory”. 
 Additionally, Applicant’s Specification clearly recites that the computer program product appears to indeed be “…at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the invention…” according to paragraph 44. Thus, only a software per se is actually being claimed with the computer being intended use.  Since the computer program product per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claims 11-19 are nonstatutory under 35. U.S.C §101.  
Additionally these claims are rejected under the rationale of transitory computer readable medium due to the “non-transient machine readable medium…” 
In view of the definition of non-transient in consideration of a Broadest Reasonable Interpretation (BRI), and since Applicant’s Specification does not provide a specific definition of “non-transient” said term can be interpreted as something that is ONLY short in duration but still fairly and broadly still be able to be transmitting for a short duration, but not “non-transitory.”  Since the non-transient machine readable medium can be transitory computer readable medium and transitory forms of signal transmission (often referred to as "signals per se") has no physical or tangible form, and thus does not fall within any statutory category (MPEP 2106.03), claims 11-19 are found nonstatutory under 35. U.S.C §101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 11, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, A., Taneja, S.B., Malik, G. et al. “SLANGZY: a fuzzy logic-based algorithm for English slang meaning selection.” Prog Artif Intell 8, 111–121 (2019) in view of Ushio et. al., (US Patent Application Publication 2017/0365252).
	Regarding claim 1 Gupta teaches a computer-implemented method comprising: extracting, by one or more processors, a plurality of slang sentences and respective explanations for the plurality of slang sentences from audio or video data (see Gupta, pg. 114 col. 2, lines 1-5 and Fig. 1, Data collection and preprocessing Sentences are collected from three popular textual social media websites Twitter,6 YouTube7 and Reddit8 (Fig. 1) The algorithm, SLANGZY, succeeds in normalizing the unstructured meanings of slang words in Urban Dictionary to provide a resource which ranks the slang definitions and extracts the most relevant meaning) but fails to teach generating, by one or more processors, a set of training samples by clustering the plurality of slang sentences and the explanations, each of the training samples comprising at least one slang sentence and at least one explanation corresponding to same slang; and training, by one or more processors, a model based on the set of training samples, such that the model identifies slang from an input sentence and provides at least one explanation for the identified slang.  However Ushio teaches generating, by one or more processors, a set of training samples by clustering the plurality of slang sentences and the explanations, each of the training samples comprising at least one slang sentence and at least one explanation corresponding to same slang (see Ushio, Fig. 4 and [0053] teaches the meaning training data acquirer acquires one of the plurality of pieces of meaning training data included in the meaning training corpus 121. FIG. 4 is a diagram illustrating an example of the meaning training corpus 121. In the meaning training corpus 121, as illustrated in FIG. 4, two or more pieces of meaning training data 131 are accumulated. Each piece of meaning training data 131 includes a sentence 134, which is text data of a sentence that can be an utterance sentence, a sentence ID 133 which is an identifier uniquely identifying this piece of meaning training data 131, and meaning information 132 (meaning label) which is a training data indicating a meaning of the sentence 134. That is, meaning training data 131 is data that associates the sentence 134 and the meaning information 132 with each other; sentence interpreted as slang sentence); and training, by one or more processors, a model based on the set of training samples, such that the model identifies slang from an input sentence and provides at least one explanation for the identified slang(see Ushio, [0049] teaches the meaning generation apparatus 100 performs a learning process to learn a correspondence relationship between an utterance sentence and meaning information using a plurality of pieces of meaning training data included in the meaning training corpus 121 and a plurality of pieces of restatement training data included in the restatement training corpus 122; utterance sentence interpreted as slang sentence).
Gupta and Ushio are both considered to be analogous art because they relate to natural language understanding in the area of speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta to find meanings of slang words with the meaning generation method of utterance sentence using the learning result teachings of Ushio to improve  Ushio, [0006]).
	Regarding claim 6, Gupta and Ushio teach the method of claim 1, Ushio further teaches wherein clustering the plurality of slang sentences and the explanations comprises: clustering, by one or more processors, the plurality of slang sentences into slang categories, one of the slang categories comprising one or more slang sentences corresponding to same slang(see Ushio, [0056] teaches in Fig. 5 each piece of restatement training data 141 includes a sentence ID 133, a sentence 134, and a restatement sentence set 142 including text data of restatement sentences. Note that each restatement sentence in the restatement sentence set 142 is text data of a candidate for a sentence different from the sentence 134 but having the same meaning label as that of the sentence 134 in the meaning training corpus 121. That is, the restatement training data 141 is data that associates the sentence 134 and the restatement sentence set 142 with each other. Note that the sentence ID 133 and the sentence 134 are the same as those included in the meaning training data 131; meaning label is interpreted as clustering, in same sentence ID different sentences(/slang) for similar meaning sentence(/slang)); and mapping, by one or more processors, the explanations into the slang categories (see Ushio [0057]teaches the restatement training data acquirer 112 acquires restatement training data 141 which is one of the plurality of pieces of restatement training data 141 included in the restatement training corpus 122 and which includes the same ID 133 as that of the meaning training data 131 acquired in step S112. The restatement training data acquirer 112 selects, at random and based on the pseudorandom number table, one restatement sentence as training data from the restatement sentence candidates described in the restatement sentence set 142 included in the acquired restatement training data 141; interpreted as how the restatement training data acquires different sentences having similar meanings and including in the reinstatement training corpus (interpreted as clustering for similar slang/meaning)).
	Regarding claim 7, Gupta and Ushio teach the method of claim 6, Ushio further teaches wherein generating the set of training samples comprises: generating, by one or more processors, one of the training samples based on the one or more slang sentences and a set of explanations mapped to the one of the slang categories(see Ushio, Fig. 5 and  [0056] teaches  the restatement training data acquirer 112 acquires one of the plurality of restatement training data 141 included in the restatement training corpus 122 (S113). FIG. 5 is a diagram illustrating an example of the restatement training corpus 122. As shown in FIG. 5, the restatement training corpus 122 includes two or more pieces of restatement training data 141 accumulated therein. Each piece of restatement training data 141 includes a sentence ID 133, a sentence 134, and a restatement sentence set 142 including text data of restatement sentences. Note that each restatement sentence in the restatement sentence set 142 is text data of a candidate for a sentence different from the sentence 134 but having the same meaning label as that of the sentence 134 in the meaning training corpus 121. That is, the restatement training data 141 is data that associates the sentence 134 and the restatement sentence set 142 with each other. Note that the sentence ID 133 and the sentence 134 are the same as those included in the meaning training data 131; Ushio teaches how the sentences (134) (interpreted as slang sentences) with set of reinstatement sentences & meanings for those sentences as in Fig. 4 as in claim 6 are mapped to together based on the meaning information/slang categories ).
	Regarding claim 8, Gupta and Ushio teach the method of claim 7, Ushio further teaches wherein generating the one of the training samples comprises: clustering, by one or more processors, the set of explanations into explanation categories; determining, by one or more processors, respective baseline explanations for the explanation categories( see Ushio Fig. 4, Fig. 5 and [0056] teaches using the concept of performing learning using meaning training data and restatement training data having the same meaning label(interpreted as clustering), by categorizing them with same meaning (interpreted baseline explanation) as shown in Fig. 4, 132, 133, 134  and Fig. 5, 133, 134, 142); and generating, by one or more processors, the one of the training samples based on the one or more slang sentences and the baseline explanations (see Ushio, Fig. 5 and [0057] teaches generating the training corpus as indicated in Fig. 5 : 134 & 135).
	Regarding claim 11 Ushio and Gupta teach a computer program product being tangibly stored on a non-transient machine- readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to perform actions (see Ushio [0043-45]) comprising: extracting a plurality of slang sentences and respective explanations for the plurality of slang sentences from audio or video data (see Gupta, pg. 114 col. 2, lines 1-5 and Fig. 1, Data collection and preprocessing Sentences are collected from three popular textual social media websites Twitter,6 YouTube7 and Reddit8 (Fig. 1) The algorithm, SLANGZY, succeeds in normalizing the unstructured meanings of slang words in Urban Dictionary to provide a resource which ranks the slang definitions and extracts the most relevant meaning) but fails to teach generating a set of training samples by clustering the plurality of slang sentences and the explanations, each of the training samples comprising at least one slang sentence and at least one explanation corresponding to same slang; and training a model based on the set of training samples, such that the model identifies slang from an input sentence and provides at least one explanation for the identified slang.  However Ushio teaches generating a set of training samples by clustering the plurality of slang sentences and the explanations, each of the training samples comprising at least one slang sentence and at least one explanation corresponding to same slang (see Ushio, Fig. 4 and [0053] teaches the meaning training data acquirer acquires one of the plurality of pieces of meaning training data included in the meaning training corpus 121. FIG. 4 is a diagram illustrating an example of the meaning training corpus 121. In the meaning training corpus 121, as illustrated in FIG. 4, two or more pieces of meaning training data 131 are accumulated. Each piece of meaning training data 131 includes a sentence 134, which is text data of a sentence that can be an utterance sentence, a sentence ID 133 which is an identifier uniquely identifying this piece of meaning training data 131, and meaning information 132 (meaning label) which is a training data indicating a meaning of the sentence 134. That is, meaning training data 131 is data that associates the sentence 134 and the meaning information 132 with each other; sentence interpreted as slang sentence); and training a model based on the set of training samples, such that the model identifies slang from an input sentence and provides at least one explanation for the identified slang(see Ushio, [0049] teaches the meaning generation apparatus 100 performs a learning process to learn a correspondence relationship between an utterance sentence and meaning information using a plurality of pieces of meaning training data included in the meaning training corpus 121 and a plurality of pieces of restatement training data included in the restatement training corpus 122; utterance sentence interpreted as slang sentence).
Gupta and Ushio are both considered to be analogous art because they relate to natural language understanding in the area of speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta to find meanings of slang words with the meaning generation method of utterance sentence using the learning result teachings of Ushio to improve  Ushio, [0006]).
	Regarding claim 16, Gupta and Ushio teach the computer program product of claim 11, Ushio further teaches wherein clustering the plurality of slang sentences and the explanations comprises: clustering the plurality of slang sentences into slang categories, one of the slang categories comprising one or more slang sentences corresponding to same slang(see Ushio, [0056] teaches in Fig. 5 each piece of restatement training data 141 includes a sentence ID 133, a sentence 134, and a restatement sentence set 142 including text data of restatement sentences. Note that each restatement sentence in the restatement sentence set 142 is text data of a candidate for a sentence different from the sentence 134 but having the same meaning label as that of the sentence 134 in the meaning training corpus 121. That is, the restatement training data 141 is data that associates the sentence 134 and the restatement sentence set 142 with each other. Note that the sentence ID 133 and the sentence 134 are the same as those included in the meaning training data 131; meaning label is interpreted as clustering, in same sentence ID different sentences(/slang) for similar meaning sentence(/slang)); and mapping, by one or more processors, the explanations into the slang categories (see Ushio [0057]teaches the restatement training data acquirer 112 acquires restatement training data 141 which is one of the plurality of pieces of restatement training data 141 included in the restatement training corpus 122 and which includes the same ID 133 as that of the meaning training data 131 acquired in step S112. The restatement training data acquirer 112 selects, at random and based on the pseudorandom number table, one restatement sentence as training data from the restatement sentence candidates described in the restatement sentence set 142 included in the acquired restatement training data 141; interpreted as how the restatement training data acquires different sentences having similar meanings and including in the reinstatement training corpus (interpreted as clustering for similar slang/meaning)).
	Regarding claim 17, Gupta and Ushio teach the computer program product of claim 16, Ushio further teaches wherein generating the set of training samples comprises: generating one of the training samples based on the one or more slang sentences and a set of explanations mapped to the one of the slang categories(see Ushio, Fig. 5 and  [0056] teaches  the restatement training data acquirer 112 acquires one of the plurality of restatement training data 141 included in the restatement training corpus 122 (S113). FIG. 5 is a diagram illustrating an example of the restatement training corpus 122. As shown in FIG. 5, the restatement training corpus 122 includes two or more pieces of restatement training data 141 accumulated therein. Each piece of restatement training data 141 includes a sentence ID 133, a sentence 134, and a restatement sentence set 142 including text data of restatement sentences. Note that each restatement sentence in the restatement sentence set 142 is text data of a candidate for a sentence different from the sentence 134 but having the same meaning label as that of the sentence 134 in the meaning training corpus 121. That is, the restatement training data 141 is data that associates the sentence 134 and the restatement sentence set 142 with each other. Note that the sentence ID 133 and the sentence 134 are the same as those included in the meaning training data 131; Ushio teaches how the sentences (134) (interpreted as slang sentences) with set of reinstatement sentences & meanings for those sentences as in Fig. 4 as in claim 6 are mapped to together based on the meaning information/slang categories ).
	Regarding claim 18, Gupta and Ushio teach the computer program product of claim 17, Ushio further teaches wherein generating the one of the training samples comprises: clustering the set of explanations into explanation categories; determining respective baseline explanations for the explanation categories( see Ushio Fig. 4, Fig. 5 and [0056] teaches using the concept of performing learning using meaning training data and restatement training data having the same meaning label(interpreted as clustering), by categorizing them with same meaning (interpreted baseline explanation) as shown in Fig. 4, 132, 133, 134  and Fig. 5, 133, 134, 142); and generating the one of the training samples based on the one or more slang sentences and the baseline explanations (see Ushio, Fig. 5 and [0057] teaches generating the training corpus as indicated in Fig. 5 : 134 & 135).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, A., Taneja, S.B., Malik, G. et al. “SLANGZY: a fuzzy logic-based algorithm for English slang meaning selection.” Prog Artif Intell 8, 111–121 (2019) in view of Ushio et. al., (US Patent Application Publication 2017/0365252) further in view of Cho et. al, (US Patent 10,014,008) as indicated in Applicant IDS, further in view of Kochura et. al., (US Patent 10,049,108) as indicated in Applicant IDS.
	Regarding claim 2 Gupta and Ushio teach the method of claim 1, but fail to teach wherein extracting the plurality of slang sentences and the explanations comprises: determining, by one or more processors, a time slot when slang appears in the audio or video data by capturing an emotional reaction to the slang from the audio or video data; extracting, by one or more processors, a first segment before the time slot and a second segment after the time slot from the audio or video data;  extracting, by one or more processors, a slang sentence triggering the emotional reaction from the first segment; and extracting, by one or more processors, an explanation for the slang sentence from the second segment. However Cho teaches determining, by one or more processors, a time slot when slang appears in the audio or video data by capturing an emotional reaction to the slang from the audio or video data (see Cho, col. 11 lines 63- col. 12 lines 2 and Fig 8 teaches in operation S801, the device 100 may select an audio content section including a voice, and detect excited speech of the selected audio content section(interpreted as detection of excited speech), Fig. 10 and col. 13, lines 3-8, 9-14, 21-26 teaches in operation S1001, the device 100 may select an audio content section including a voice, and detect slang from the selected audio content section by performing voice recognition. In operation S1005, the device 100 may perform tagging on an audio content section including the slang and the acoustic event detected in operations S1001 and S1003); extracting, by one or more processors, a first segment before the time slot and a second segment after the time slot from the audio or video data (see Cho, col. 10 lines 18-28 teaches in operation S605, the device 100 may select a section for analyzing audio content based on a class to which audio content of each section belongs. To perform secondary analysis, the device 100 may select a section for analyzing audio content based on class information of each section as a result of the primary analysis (interpreted as it can be used to determine the meaning)) extracting, by one or more processors, a slang sentence triggering the emotional reaction from the first segment ( see Cho, fig. 10 and col. 13, lines 3-8, 9-14, 21-26 teaches in operation S1001, the device 100 may select an audio content section including a voice, and detect slang from the selected audio content section by performing voice recognition).
	Gupta, Ushio and Cho are considered to be analogous art because they relate to analyzing audio content in the area of speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta and Ushio to find meanings of slang words of utterance sentence using the selectively analyzing of the classified audio content on a section basis teachings of Cho to improve the content analysis performance (see Cho, col. 1 lines 48-51).
extracting, by one or more processors, an explanation for the slang sentence from the second segment. Kochura teaches extracting, by one or more processors, an explanation for the slang sentence from the second segment (see Kochura col. 8, lines 62-65 teaches how to identify potential idioms (interpreted as slang) and col. 9 lines 43-60 teaches upon assignment of the confidence level value to the potential idiomatic phrase, an identification of an explanation of the potential idiom is performed (210). The explanation of the potential idiom is found by determining an association of the potential idiom with an explanation. In one embodiment, the potential idiom is associated with an explanation by utilizing the detected state of confusion, including determining an association between the detected confusion and the explanation. Identifying the explanation of the potential idiom includes parsing a conversation associated with the potential idiom and isolating component phrases in the conversation, comparing the isolated component phrases to one or more explanation tags in a corpus of learned knowledge, and detecting a match between a component phrase and an explanation tag. Accordingly, the state of confusion or the corpus of learned knowledge may be utilized to identify the explanation of the idiom in the communication; interpreted as processing of the second segment for explanation).
	Gupta, Ushio, Cho and Kochura are considered to be analogous art because they relate to analyzing audio content in the area of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta, Ushio and Cho to find meanings of slang words of utterance sentence using the dynamic evaluation of explanation of idioms based on the correspondence to the state of confusion teachings of Kochura to improve the accuracy of natural language processing (see Kochura, col. 2 lines 8-18).
wherein extracting the plurality of slang sentences and the explanations comprises: determining a time slot when slang appears in the audio or video data by capturing an emotional reaction to the slang from the audio or video data; extracting a first segment before the time slot and a second segment after the time slot from the audio or video data;  extracting a slang sentence triggering the emotional reaction from the first segment; and extracting an explanation for the slang sentence from the second segment. However Cho teaches determining a time slot when slang appears in the audio or video data by capturing an emotional reaction to the slang from the audio or video data (see Cho, col. 11 lines 63- col. 12 lines 2 and Fig 8 teaches in operation S801, the device 100 may select an audio content section including a voice, and detect excited speech of the selected audio content section(interpreted as detection of excited speech), Fig. 10 and col. 13, lines 3-8, 9-14, 21-26 teaches in operation S1001, the device 100 may select an audio content section including a voice, and detect slang from the selected audio content section by performing voice recognition. In operation S1005, the device 100 may perform tagging on an audio content section including the slang and the acoustic event detected in operations S1001 and S1003); extracting a first segment before the time slot and a second segment after the time slot from the audio or video data (see Cho, col. 10 lines 18-28 teaches in operation S605, the device 100 may select a section for analyzing audio content based on a class to which audio content of each section belongs. To perform secondary analysis, the device 100 may select a section for analyzing audio content based on class information of each section as a result of the primary analysis (interpreted as it can be used to determine the meaning)) extracting a slang sentence triggering the emotional reaction from the first segment ( see Cho, fig. 10 and col. 13, lines 3-8, 9-14, 21-26 teaches in operation S1001, the device 100 may select an audio content section including a voice, and detect slang from the selected audio content section by performing voice recognition). However Cho fails to teach extracting an explanation for the slang sentence from the second segment. Kochura teaches extracting an explanation for the slang sentence from the second segment (see Kochura col. 8, lines 62-65 teaches how to identify potential idioms (interpreted as slang) and col. 9 lines 43-60 teaches upon assignment of the confidence level value to the potential idiomatic phrase, an identification of an explanation of the potential idiom is performed (210). The explanation of the potential idiom is found by determining an association of the potential idiom with an explanation. In one embodiment, the potential idiom is associated with an explanation by utilizing the detected state of confusion, including determining an association between the detected confusion and the explanation. Identifying the explanation of the potential idiom includes parsing a conversation associated with the potential idiom and isolating component phrases in the conversation, comparing the isolated component phrases to one or more explanation tags in a corpus of learned knowledge, and detecting a match between a component phrase and an explanation tag. Accordingly, the state of confusion or the corpus of learned knowledge may be utilized to identify the explanation of the idiom in the communication; interpreted as processing of the second segment for explanation). 
	Gupta, Ushio, Cho and Kochura are considered to be analogous art because they relate to analyzing audio content in the area of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta, Ushio and Cho to find meanings of slang words of utterance sentence using the dynamic evaluation of explanation of idioms based on the correspondence to the state of confusion teachings of Kochura to improve the accuracy of natural see Kochura, col. 2 lines 8-18).
	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, A., Taneja, S.B., Malik, G. et al. “SLANGZY: a fuzzy logic-based algorithm for English slang meaning selection.” Prog Artif Intell 8, 111–121 (2019) further in view of Cho et. al., (US Patent 10,014,008) as indicated in Applicant IDS, further in view of Kochura et. al., (US Patent 10,049,108) as indicated in Applicant IDS, further in view of Drucker et.al, (US Patent Application Publication 2009/0150939).
	Regarding claim 3 Gupta, Ushio, Cho and Kochura teach the method of claim 2, but fail to teach wherein the emotional reaction is selected from the group consisting of laughter, applause, and silence. However, Drucker teaches wherein the emotional reaction is selected from the group consisting of laughter, applause, and silence (see Drucker [0042] teaches significant event 302 can also be, e.g. a joke, comedy routine, or humorous occurrence and accordingly Examination component 112 can also utilize applause 406 or laughter 408 to determine significant event 302).
	Gupta, Ushio, Cho and Kochura are considered to be analogous art because they relate to analyzing audio content in the area of natural language processing and Drucker teaches processing of features of speech for context examination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta, Ushio, Cho and Kochura to find meanings of slang words of utterance sentence using the recognition of significant event teachings of Drucker to distinguish the relevance of the context (see Drucker, [0038-42]).
	Regarding claim 13 Gupta, Ushio, Cho and Kochura teach the computer program product of claim 12, but fail to teach wherein the emotional reaction is selected from the group consisting of laughter, applause, and silence. However, Drucker teaches wherein the emotional reaction is selected from the group consisting of laughter, applause, and silence (see Drucker [0042] teaches significant event 302 can also be, e.g. a joke, comedy routine, or humorous occurrence and accordingly Examination component 112 can also utilize applause 406 or laughter 408 to determine significant event 302).
	Gupta, Ushio, Cho and Kochura are considered to be analogous art because they relate to analyzing audio content in the area of natural language processing and Drucker teaches processing of features of speech for context examination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta, Ushio, Cho and Kochura to find meanings of slang words of utterance sentence using the recognition of significant event teachings of Drucker to distinguish the relevance of the context (see Drucker, [0038-42]). 
Claims 4, 5 , 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, A., Taneja, S.B., Malik, G. et al. “SLANGZY: a fuzzy logic-based algorithm for English slang meaning selection.” Prog Artif Intell 8, 111–121 (2019) further in view of Cho et. al., (US Patent 10,014,008) as indicated in Applicant IDS, further in view of Kochura et. al., (US Patent 10,049,108) as indicated in Applicant IDS, further in view of Pei, Z., Sun, Z., & Xu, Y. (2019, November) “Slang detection and identification. In Proceedings of the 23rd Conference on Computational Natural Language Learning” (CoNLL) (pp. 881-889).
	Regarding claim 4 Gupta, Ushio, Cho and Kochura teach the method of claim 2, Ushio further teaches wherein extracting the slang sentence from the first segment comprises: converting, by one or more processors, the first segment into a first text (see Ushio [0110] teaches the speech processor 502 analyzes the extracted voice signal and generates text data representing the voice uttered by the user), however fails to teach identifying, by one or more processors, a slang sentence triggering the emotional reaction from the first text by using a slang sentence identification model; and in response to the slang sentence being identified, extracting, by one or more processors, the slang sentence from the first text. However, Pei teaches identifying, by one or more processors, a slang sentence triggering the emotional reaction from the first text by using a slang sentence identification model (see Pei pg. 882, section 3.1 teaches in the slang identification task, our models identify each token within the input sentence as ‘non-slang’ or ‘slang’ by sequence labeling, which determines the exact positions of slang usage.); and in response to the slang sentence being identified, extracting, by one or more processors, the slang sentence from the first text(see Pei pg. 882, section 3.1 teaches in the slang detection task, our models determine whether a given sentence contains at least one slang usage, which can be an existing word with a novel slang meaning or a newly created word. We formulate this as a binary classification task).
	Gupta, Ushio, Cho, Kochura and Pei are considered to be analogous art because they relate to analyzing audio content in the area of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta, Ushio, Cho and Kochura to find meanings of slang words of utterance sentence using the deep learning methods supporting automatic detection and identification of slang from natural sentences teachings of Pei to improve slang detection and identification (see Pei, pg. 882, sect. 2.2).
	Regarding claim 5 Gupta, Ushio, Cho and Kochura teach the method of claim 2, Ushio further teaches wherein extracting the explanation for the slang sentence from the second segment comprises: converting, by one or more processors, the second segment into a second text (see Ushio, [0110-0112] teaches generating text data representing the voice uttered by the user, performs the meaning generation process), however fails to teach identifying, by one or more processors, at least one sentence for explaining the slang sentence from the second text by using an explanation identification model; and in response to the at least one sentence being identified, extracting, by one or more processors, the at least one sentence from the second text as the explanation for the slang sentence.  However, Pei teaches identifying, by one or more processors, at least one sentence for explaining the slang sentence from the second text by using an explanation identification model (see Pei, pg. 885, fig. 2 teaches concatenation of linguistic features for a given token. For a specific token fire in the source sentence “she can cook some fire food”, the related linguistic features are represented as token vectors to concatenate the feature-based input for this token. Each randomly initialized vector is updated during training. The unigram features are represented as 32-dimensional word vectors, the bigram vectors are 20-dimensional, and all else are 16-dimensional; interpreted as explaining from second text); and in response to the at least one sentence being identified, extracting, by one or more processors, the at least one sentence from the second text as the explanation for the slang sentence (see Pei, pg. 887 using salience part of speech transformation and syntacmatic relations with slang usage, to identify slangs and then extract the meaning).
	Regarding claim 14 Gupta, Ushio, Cho and Kochura teach the computer program product of claim 12, Ushio further teaches wherein extracting the slang sentence from the first segment comprises: converting the first segment into a first text (see Ushio [0110] teaches the speech processor 502 analyzes the extracted voice signal and generates text data representing the voice uttered by the user), however fails to teach identifying a slang sentence triggering the emotional reaction from the first text by using a slang sentence identification model; and in response to the slang sentence being identified, extracting the slang sentence from the first text. However, Pei teaches identifying a slang sentence triggering the emotional reaction from the first text by using a slang sentence identification model (see Pei pg. 882, section 3.1 teaches in the slang identification task, our models identify each token within the input sentence as ‘non-slang’ or ‘slang’ by sequence labeling, which determines the exact positions of slang usage.); and in response to the slang sentence being identified, extracting the slang sentence from the first text(see Pei pg. 882, section 3.1 teaches in the slang detection task, our models determine whether a given sentence contains at least one slang usage, which can be an existing word with a novel slang meaning or a newly created word. We formulate this as a binary classification task).
	Gupta, Ushio, Cho, Kochura and Pei are considered to be analogous art because they relate to analyzing audio content in the area of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta, Ushio, Cho and Kochura to find meanings of slang words of utterance sentence using the deep learning methods supporting automatic detection and identification of slang from natural sentences teachings of Pei to improve slang detection and identification (see Pei, pg. 882, sect. 2.2).
	Regarding claim 15 Gupta, Ushio, Cho and Kochura teach the computer program product of claim 12, Ushio further teaches wherein extracting the explanation for the slang sentence from the second segment comprises: converting the second segment into a second text (see Ushio, [0110-0112] teaches generating text data representing the voice uttered by the user, performs the meaning generation process), however fails to teach identifying at least one sentence for explaining the slang sentence from the second text by using an explanation identification model; and in response to the at least one sentence being identified, extracting the at least one sentence from the second text as the explanation for the slang sentence.  However, Pei teaches identifying at least one sentence for explaining the slang sentence from the second text by using an explanation identification model (see Pei, pg. 885, fig. 2 teaches concatenation of linguistic features for a given token. For a specific token fire in the source sentence “she can cook some fire food”, the related linguistic features are represented as token vectors to concatenate the feature-based input for this token. Each randomly initialized vector is updated during training. The unigram features are represented as 32-dimensional word vectors, the bigram vectors are 20-dimensional, and all else are 16-dimensional; interpreted as explaining from second text); and in response to the at least one sentence being identified, extracting the at least one sentence from the second text as the explanation for the slang sentence (see Pei, pg. 887 using salience part of speech transformation and syntacmatic relations with slang usage, to identify slangs and then extract the meaning).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, A., Taneja, S.B., Malik, G. et al. “SLANGZY: a fuzzy logic-based algorithm for English slang meaning selection.” Prog Artif Intell 8, 111–121 (2019) in view of Ushio et. al., (US Patent Application Publication 2017/0365252) further in view of Dhuliawala, S., Kanojia, D., & Bhattacharyya, P (2016, May) “SlangNet: A WordNet like resource for English slang.” In Proceedings of the Tenth International Conference on Language Resources and Evaluation (LREC'16) (pp. 4329-4332).
	Regarding claim 9 Gupta and Ushio teach the method of claim 6, but fail to teach wherein training the model based on the set of training samples comprises: training, by one or more processors, the model based on the set of training samples, such that the model determines a slang category associated with the input sentence and provides the at least one explanation mapped to the determined slang category.  However Dhuliawala teaches wherein training the model based on the set of training samples comprises: training, by one or more processors, the model based on the set of training samples, such that the model determines a slang category associated with the input sentence and provides the at least one explanation mapped to the determined slang category (see Dhuliawala, pg. 4330, sect. 2.2 teaches for slang words which fall into the second category, we employ more involved approach: For content words, in the text, we query Urban Dictionary and the tags of the words are retrieved. We find that these tags contain words similar to the all the senses (conventional and slang). For example, for the word sick, the tag words are:(”awesome”, ”cool”, ”ill”,”sweet”, ”sickness”, ”amazing”, ”gross” ). We observe that this set contains words relating to the traditional definition of the word sick(ill), along with the more novel definition(awesome). We use the following method to identify new senses: A basic bag-of-words based approach is used to score each of the tags. The score is calculated on the basis of an overlap between the tag and the gloss of each sense of the word. We try to match each tag to the conventional senses in the aforementioned manner. If a particular tag fails to match any of the WordNet senses, we try to match it to the gloss from Urban Dictionary. If a match occurs, then we choose the tag word to represent the slang sense of the word; interpreted as the determining the slang category).
	Gupta, Ushio and Dhuliawala are considered to be analogous art because they relate to natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings see Dhuliawala, pg. 4329, sect. 1).
	Regarding claim 19 Gupta and Ushio teach the computer program product of claim 16, but fail to teach wherein training the model based on the set of training samples comprises: training, the model based on the set of training samples, such that the model determines a slang category associated with the input sentence and provides the at least one explanation mapped to the determined slang category.  However Dhuliawala teaches wherein training the model based on the set of training samples comprises: training the model based on the set of training samples, such that the model determines a slang category associated with the input sentence and provides the at least one explanation mapped to the determined slang category (see Dhuliawala, pg. 4330, sect. 2.2 teaches for slang words which fall into the second category, we employ more involved approach: For content words, in the text, we query Urban Dictionary and the tags of the words are retrieved. We find that these tags contain words similar to the all the senses (conventional and slang). For example, for the word sick, the tag words are:(”awesome”, ”cool”, ”ill”,”sweet”, ”sickness”, ”amazing”, ”gross” ). We observe that this set contains words relating to the traditional definition of the word sick(ill), along with the more novel definition(awesome). We use the following method to identify new senses: A basic bag-of-words based approach is used to score each of the tags. The score is calculated on the basis of an overlap between the tag and the gloss of each sense of the word. We try to match each tag to the conventional senses in the aforementioned manner. If a particular tag fails to match any of the WordNet senses, we try to match it to the gloss from Urban Dictionary. If a match occurs, then we choose the tag word to represent the slang sense of the word; interpreted as the determining the slang category).
	Gupta, Ushio and Dhuliawala are considered to be analogous art because they relate to natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta and Ushio to find meanings of slang words with the slang categorizing teachings of Dhuliawala to improve the accuracy in generating meanings of slang (see Dhuliawala, pg. 4329, sect. 1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, A., Taneja, S.B., Malik, G. et al. “SLANGZY: a fuzzy logic-based algorithm for English slang meaning selection.” Prog Artif Intell 8, 111–121 (2019), further in view of Pei, Z., Sun, Z., & Xu, Y. (2019, November) “Slang detection and identification. In Proceedings of the 23rd Conference on Computational Natural Language Learning” (CoNLL) (pp. 881-889).
	Regarding claim 10 Gupta, teaches a computer-implemented method comprising: receiving, by one or more processors, an input sentence from a user (see Gupta, pg. 118, sect. 6.1  teaches users can enter English slang words to search the dictionary which presents the following information or each word into a web portal) but fails to teach identifying, by one or more processors, slang from the input sentence; and in response to the slang being identified, providing, by one or more processors, at least one explanation for the slang to the user. However, Pei teaches identifying, by one or more processors, slang from the input sentence (see Pei, pg. 882, sect. 3.1 teaches in the slang identification task, our models identify each token within the input sentence as ‘non-slang’ or ‘slang’ by sequence labeling, which determines the exact positions of slang usage. Note that the models in the identification task encapsulate the detection task; an empty prediction that labels all tokens as ‘non-slang’ is equivalent to classifying the sentence as a non-slang sentence in the detection task, and vice versa); and in response to the slang being identified, providing, by one or more processors, at least one explanation for the slang to the user (see Pei, pg. 882, sect. 3.1 teaches in the slang detection task, our models determine whether a given sentence contains at least one slang usage, which can be an existing word with a novel slang meaning or a newly created word. we formulate this as a binary classification task).
	Gupta and Pei are considered to be analogous art because they relate to slang interpretation in the area of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta to find meanings of slang words of utterance sentence using the deep learning methods supporting automatic detection and identification of slang from natural sentences teachings of Pei to improve slang detection and identification (see Pei, pg. 882, sect. 2.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US Patent Application Publication 2018/0314689) discusses automatic speech recognition engine which can include dictionaries, ontologies, and/or other resources for identifying slang, idioms, jargon, technical terms, cultural references, and/or other “figures of speech” that may require a non-literal translation (see Wang[0384]).
Asghar, Dr. Muhammad (2014) “Detection and Scoring of Internet Slangs for Sentiment Analysis Using SentiWordNet.” Life Science Journal. 11. 66-72 discusses presents a framework to detect and score the Slang words for sentiment analysis (see Asghar, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




                                                                                                                                                                                                        /NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                                                                                                                                                                                                                                
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656